DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments, and/or Claims
	Applicant’s response of 25 May 2021 is acknowledged. Claims 3, 5, 9, 17-18, and 59 have been amended and the amendment made of record. Claims 1-2, 4, 6-7, 10-16, and 21-58 have been cancelled. Claims 3, 5, 8-9, 17-20, and 59 are pending and under examination. 
Withdrawn Objections
	The objections to claims 3 and 59 as being dependent upon a rejected base claim have been overcome by rewriting these claims in independent form including all of the limitations of the base claim and any intervening claims. The objections to claims 3 and 59 previously of record have been withdrawn.
Withdrawn Rejections
	The rejections of claims 5, 8-9, and 17-20 under 35 U.S.C. 103 and nonstatutory double patenting grounds previously of record have been overcome by amendment of the claims, which now depend from claim 3, the subject matter of which was indicated to be allowable in the action of 28 April 2021. The rejections of claims 5, 8-9, and 17-20 under 35 U.S.C. 103 and nonstatutory double patenting ground previously of record are hereby withdrawn. 
	The rejections of claims 1-2, 21, and 54-58 under 35 U.S.C. 103 and nonstatutory double patenting grounds previously of record have been rendered moot by the cancellation of these claims. The rejections of claims 1-2, 21, and 54-58 under 35 U.S.C. 103 and nonstatutory double patenting grounds previously of record are hereby withdrawn. 
Allowable Subject Matter
s 3, 5, 8-9, 17-20, and 59 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As described in the action of 28 April 2021, Examiner could not find art that taught or suggested the claimed combinations of features of claims 3 and 59 could avoid the intimal hyperplasia observed with anti-CD34 capture coating observed in the prior art. Claims 3 and 59 have been rewritten in independent form, including all the limitations of the base claims and any intervening claims, and the remaining allowed claims depend from claim 3 (or depend from a claim dependent on claim 3), and thus inherit the allowable subject matter of claim 3 while reciting further limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/S.T.H./Examiner, Art Unit 1647         
                 
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647